Citation Nr: 1723870	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  11-05 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Jadhav, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to July 1982.  He died in July 2005.  The appellant is the Veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeal (Board) on appeal from an August 2006 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In a June 2008 decision the RO found that a timely notice of disagreement was not received regarding the August 2006 determination.  Subsequently, in November 2013, the Board found that the RO received a timely notice of disagreement within a year of an August 2006 determination that denied service connection for the cause of the Veteran's death and remanded that issue for the RO to issue a SOC in accordance with Manlincon v West, 12 Vet App 238, 240 241 (1999).  The RO issued a SOC to the appellant in June 2016.  The appellant submitted a timely Form 9 in July 2016.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the November 2013 Remand section, the Board stated that the earliest information in the claims file before the Board was received in 2006.  The Board also stated that it appears there may be additional service treatment records in a separate VA claims file for a claim received from the Veteran in July 1982.  Specifically, the 2013 Board noted that the RO/AMC should be aware of the following statement in July 2006 from the service department:

Per DA Form 664 dated 07/12/82 [i.e., Serviceman's Statement Concerning Application for Compensation from the Veterans Administration], Veteran filed a claim at time of separation.  The location that the service treatment records were sent to is not shown on this form.  However, Vet's place of separation from active duty was Fort Stewart, Georgia.  All additional SMR's location in Vet's file are <<mailed>>.  

A March 2017 VA Form 27-0820, Report of General Information, noted statements from the appellant as a request for records.  A May 2017 correspondence from VA indicates that in response to a request for a copy of the DA Form 664 dated July 12, 1982 that "No records of DA Form 664 were found in the claims folder."  While the May 2017 correspondence is accurate, it does not take into consideration that development or efforts to associate the application for compensation or other service treatment records with the record has not been fully undertaken.  As such, the Board is now remanding for such development.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file, a complete copy of all documents and/or evidentiary material pertaining to the Veteran's 1982 claim, to include any medical records or applications.  See Remand BVA or CAVC, p. 15, received 11/08/2013; June 2006 VA Form 21-3101.  All efforts/attempts and response(s) should be documented and associated with the Veteran's claim file via a memorandum.  

2. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the issue remains denied, the appellant should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).  


